GOLDTHW AITE, J.
The material question presented b'y the record, in this case, is, whether a writ of error will lie, to revise the judgment of the court of commissioners bf the roads and revenue, in relation to a refusal to lay out a road.
The discretion reposed in that court, is of so peculiar a nature, in relatien to their jurisdiction over roads, and many other matters, that it is difficult to perceive for what reason it could be supposed, that this or any other court is invested with power to revise its judgments.
In acting on such subjects, many matters must necessarily influence the judgment of the commissioners, which can never be brought to the notice of a revising tribunal — such, for instance, as the local description of the ground over which it is to pass — the number and ability of those who live near the contem*200.plated.road, to keep it in repair — and the necessity for such a communication to be opened between the several points to be connected. The legislature, in committing this species of local legislation to a tribunal, emanating immediately from the people of the county, can not be supposed to have intended their discretion to be subject to revision.
Cases may arise, in which an improper action by the court of commissioners, might be controlled by a court of chancery, if injury was about to result to an individual ; but such cases are clearly distinguishable from the present.
There was no error in the judgment of the Circuit court, dismissing the writ of error — and it is affirmed.